Journal Entries: (i) Sept. 26, 1826: summons to show why records not delivered to present clerk ordered issued; (2) Sept. 28, 1826: testimony heard, reduced to writing and filed; (3) Sept. 29, 1826: process by attachment ordered issued; (4) Oct. 2, 1826: motion for discharge from arrest on attachment, continued, recognizance filed; (5) Oct. 3, 1826: motion to strike proceedings from one of the journals of the court, etc.; overruled; arguments heard on mo*199tion for discharge; recognizance filed; (6) Oct. 4, 1826: new recognizance filed, recognizances entered October 2 and 3 cancelled; (7) Oct. 10, 1826: motion for discharge overruled, motion to quash attachment, rule to answer interrogatories; (8) Oct. 21, 1826: sentence to pay $100 and costs, fine paid, recognizance discharged.
Papers in File: [None]
File No.....